UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):January29, 2013 (January 28, 2013) CTS CORPORATION (Exact Name of Registrant as Specified in Charter) Indiana 1-4639 35-0225010 (State or Other Jurisdiction of Incorporation) (Commission File Numbers) (I.R.S. Employer Identification Nos.) 905 West Boulevard North Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(574) 523-3800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 28, 2013, CTS Corporation (the “Registrant”) issued a press release providing certain results for the fourth quarter and year ended December 31, 2012 as more fully described in the press release.A copy of the press release announcing the Registrant’s results for the fourth quarter and year ended December 31, 2012 is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information contained in Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1 attached hereto, is being “furnished” to the Securities and Exchange Commission and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. Furthermore, the information contained in Item 2.02 of this Current Report on Form 8-K shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed with this report: Exhibit No.Exhibit Description 99.1Press Release dated January 28, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CTS CORPORATION s/ John R. Dudek By:John R. Dudek Vice President, General Counsel and Secretary Date:January 29, 2013 EXHIBIT INDEX Exhibit No.Exhibit Description Press Release dated January 28, 2013
